Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
KATIE BOEHNER,
Plaintiff,
Vs. CASE NO.::
WALGREEN CO,., d/b/a

WALGREENS #774, a Foreign
for Profit Corporation,

Defendants.

DEFENDANT, WALGREEN CO.'S, NOTICE OF REMOVAL

To: The Judges of the United States District Court
for the Middle District of Florida
Orlando Division
U.S. Courthouse
401 West Central Boulevard
Suite 1200
Orlando, Florida 32801-0120

Pursuant to the provisions of 28 U.S.C.A. §§ 1332, 1441 and 1446,
Defendant, WALGREEN CO., hereby removes to this Court the action filed
against it in the Circuit Court of the Seventh Judicial Circuit, in and for Volusia

County, Florida, and as grounds for the removal of this action to the United

 
 

 

Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 2 of 7 PagelD 2

States District Court for the Middle District of Florida, Orlando Division, this
Defendant states as follows:

1. There is presently pending in the Circuit Court of the Seventh
Judicial Circuit, in and for Volusia County, Florida, the following styled action:
KATIE BOEHNER, Plaintiff, vs. WALGREEN CO., d/b/a WALGREENS #774, a
Foreign for Profit Corporation, Defendant, bearing Case No.: 2021-30786-CICI.

2. That on or about June 15, 2021, the Plaintiff, Katie Boehner, filed a
Complaint for Damages and Demand for Jury Trial in the Circuit Court of the
Seventh Judicial Circuit, in and for Volusia County, Florida, a copy of which is
attached hereto as Exhibit 1. The Defendant, Walgreen Co.’s, Answer to
Plaintiff's Complaint, and Demand for Jury Trial is attached hereto as Exhibit 2.
The Volusia County Clerk of Court’s Docket for Case No. 2021-30786-CICI is
attached hereto as Exhibit 3. All Other State Court Documents are attached
hereto as Composite Exhibit 4. The Civil Cover Sheet for this Court is attached
hereto as Exhibit 5. Said documents are attached to this Notice as required by
U.S.C. §1446(a).

3. The Complaint was served on Walgreen Co. on August 2, 2021, and

alleges the Plaintiff sustained personal injuries at the Defendant's Ormond
 

 

Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 3 of 7 PagelD 3

Beach, Florida store on June 26, 2020. This Removal is being effected within
thirty (30) days after service of the Complaint. See 28 U.S.C. §1446(b). Defendant
has not waived its right to remove.

A, That this Notice of Removal is founded upon diversity of citizenship
jurisdiction pursuant to 28 U.S.C.A., Section 1332 and 28 U.S.C.A. Section 1441.
The matter is between citizens of different states and the amount in controversy,
excluding interest and costs, exceeds the sum or value of Seventy-Five Thousand
Dollars ($75,000).

5. That at all times material hereto, the Plaintiff in the above-styled
action is a citizen of the State of Florida, who has been residing at 54 Palmetto
Drive, Ormond Beach, Volusia County, Florida. The Plaintiff's Florida Voter
Registration states she has been an active voter in Florida voter since 12/13/2019
(Exhibit 6 attached). As noted in the style of the Plaintiffs Complaint, Walgreen
Co. is “a Foreign for Profit Corporation”. For purposes of diversity, the single
Defendant has its citizenship in states other than the State of Florida. The
Defendant, Walgreen Company, is incorporated in the State of Illinois. The

Defendant's, Walgreen Company, principal place of business is 300 Wilmot
 

 

Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 4 of 7 PagelD 4

Road, Deerfield, Illinois 60015. There is complete diversity of citizenship
between the Defendant and the Plaintiff.

6. This case is properly removable under 28 U.S.C. §1441(a) since the
Court has subject matter jurisdiction under Section 1332(a)(1). The Complaint was
served on Walgreen Co. on August 2, 2021. The amount in controversy in the
Complaint is not specified, other than claiming “This is an action for damages in
excess of Thirty-Thousand and One Dollars ($30,001.00), exclusive of attorney's
fees, costs, and prejudgment interest”.

The Plaintiff served the Defendant with a detailed $765,000.00 Demand
Letter dated May 14, 2021 which states the Plaintiff underwent lumbar surgery
on 9/7/2020, she is claiming $115,684.03 in past medical bills, and “Dr. Thomas
recommended Ms. Boehner undergo a right L5-S1 facetectomy and
transforaminal lumbar interbody fusion” surgery in the future (see pages 3 - 5 of
Plaintiffs Demand Letter attached as Exhibit 7). Three of the claimed
$115,684.03 medical bills amount to $76,994.64, consisting of Park Place Surgery
Center ($35,994.64), Zion Medical Inc. Daytona ($38,275), and Anesthesia

Professional Services ($2,775) (see Composite Exhibit 8 attached).
 

 

Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 5 of 7 PagelD 5

Accordingly, the damages sought by Plaintiff are clearly in excess of the
$75,000.00 jurisdictional requirement of this Court, and to the best of this
Defendant’s knowledge, the requisite jurisdictional amount, as provided by 28
U.S.C.A. Section 1441, et seq., and 28 U.S.C.A. 1332, has been met.

7. That venue properly rests with the Middle District of the United
States District Court, Orlando Division because this action is being removed from
the Circuit Court, Seventh Judicial Circuit, in and for Volusia County, Florida.

8. This Defendant has filed with the Clerk of Circuit Court, Seventh
Judicial Circuit, in and for Volusia County, Florida, a true and correct copy of
this Notice of Removal pursuant to 28 U.S.C.A. 1446(e). See Exhibit 9 attached.

9. That the undersigned attorney is authorized by Defendant,
Walgreen Co., to file this Notice of Removal.

10. That the undersigned attorney is licensed in the State of Florida and
is authorized to practice in the United States District Court, Middle District of
Florida.

WHEREFORE, Defendant, Walgreen Co., respectfully requests that this
Court assume jurisdiction of this action pursuant to 28 U.S.C.A. §§1332 and 1441.

Dated this 19th day of August, 2021.
Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 6 of 7 PagelD 6

Respec submit ]

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Walgreen Co.

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

 

CERTIFICATE OF SERVICE
[HEREBY CERTIFY that on August 19, 2021, I presented the foregoing to the
Clerk of the Court for filing and uploading to the CM/ECF system, which will send
a notice of electronic filing to the following: Steven T. Vasilaros, Esquire, Joshua J.

Wagner, Esquire, and Matt McGovern, Esquire, Vasilaros Wagner, 721 Beville

Road, South Daytona, FL 32119. Go

JAMES A. COLEMAN, ESQUIRE
James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250
Orlando, Florida 32803

 
Case 6:21-cv-01357-GAP-LRH Document1 Filed 08/19/21 Page 7 of 7 PagelD 7

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Walgreen Co.

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

 

 
